Name: Commission Regulation (EC) No 245/2009 of 18 March 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for fluorescent lamps without integrated ballast, for high intensity discharge lamps, and for ballasts and luminaires able to operate such lamps, and repealing Directive 2000/55/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  energy policy;  electronics and electrical engineering
 Date Published: nan

 24.3.2009 EN Official Journal of the European Union L 76/17 COMMISSION REGULATION (EC) No 245/2009 of 18 March 2009 implementing Directive 2005/32/EC of the European Parliament and of the Council with regard to ecodesign requirements for fluorescent lamps without integrated ballast, for high intensity discharge lamps, and for ballasts and luminaires able to operate such lamps, and repealing Directive 2000/55/EC of the European Parliament and of the Council (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2005/32/EC of the European Parliament and of the Council of 6 July 2005 establishing a framework for the setting of ecodesign requirements for energy-using products and amending Council Directive 92/42/EEC and Directives 96/57/EC and 2000/55/EC of the European Parliament and of the Council (1), and in particular Article 15(1) thereof, After consulting the Ecodesign Consultation Forum, Whereas: (1) Under Directive 2005/32/EC ecodesign requirements shall be set by the Commission for energy using products representing significant volumes of sales and trades, having significant environmental impact and presenting significant potential for improvement in terms of their environmental impact without entailing excessive costs. (2) Article 16(2) second indent of Directive 2005/32/EC provides that in accordance with the procedure referred to in Article 19(3) and the criteria set out in Article 15(2), and after consulting the Ecodesign Consultation Forum, the Commission shall as appropriate introduce an implementing measure on tertiary sector lighting products. (3) The Commission has carried out two preparatory studies which analysed the technical, environmental and economic aspects of lighting products typically used in the tertiary (office lighting and public street lighting) sector. The studies have been developed together with stakeholders and interested parties from the Community and third countries, and the results have been made publicly available on the EUROPA website of the European Commission. (4) Mandatory ecodesign requirements apply to products placed on the market wherever they are installed, therefore such requirements cannot be made dependent on the application in which the product is used (such as office lighting or public street lighting). Therefore this Regulation should address specific products, such as fluorescent lamps without integrated ballast, high intensity discharge lamps, and ballasts and luminaires able to operate such lamps. Indicative benchmarks can be helpful in guiding users on the best available technology for specific applications (such as office or public street lighting). (5) Products subject to this Regulation are meant to be used essentially for general lighting purposes, meaning that they contribute to the provision of artificial light replacing natural light for the purposes of normal human vision. Special purpose lamps (such as lamps used in computer screens, photocopiers, tanning appliances, terrarium lighting and other similar applications) should not be subject to this Regulation. (6) The environmental aspects of the EuPs covered that are identified as significant for the purposes of this Regulation are: (a) energy in the use phase; (b) mercury content of lamps. (7) The annual electricity consumption related to products subject to this Regulation in the Community has been estimated to be 200 TWh in 2005, corresponding to 80 Mt CO2 emissions. Without taking specific measures, the consumption is predicted to increase to 260 TWh in 2020. The preparatory studies showed that electricity consumption of products subject to this Regulation can be significantly reduced. (8) Mercury content of the installed base of lamps has been estimated to be 12,6 tons in 2005. Without taking specific measures, the mercury content of the installed lamp base is predicted to increase to 18,6 tons in 2020 while it has been demonstrated that it can be significantly reduced. (9) In the absence of internationally agreed scientific methods for measuring its environmental impact, the significance of the so-called light pollution could not be assessed. However it is accepted that measures developed for increasing the lighting efficacy of tertiary lighting equipment can have a positive impact on light pollution. (10) Improvements of electricity consumption of products subject to this Regulation should be achieved by applying existing non-proprietary cost effective technologies, which lead to a reduction of the combined expenses for purchasing and operating equipment. (11) Ecodesign requirements for products subject to this Regulation should be set with a view to improving the environmental performance of the products affected, contributing to the functioning of the internal market and to the Community objective of reducing energy consumption by 20 % in 2020. (12) This Regulation should increase the market penetration of technologies yielding improved energy efficiency for products subject to this Regulation, leading to estimated energy savings of 38 TWh in 2020, compared to a business as usual scenario. (13) The setting of energy efficiency requirements for lamps subject to this Regulation will lead to a decrease of their overall mercury content. (14) The ecodesign requirements should not have negative impact on the functionality of the product and should not negatively affect health, safety or the environment. In particular, the benefits of reducing the electricity consumption during the use phase should over-compensate potential, if any, additional environmental impacts during the production phase of products subject to this Regulation. (15) A staged entry into force of the ecodesign requirements should provide a sufficient timeframe for manufacturers to redesign products subject to this Regulation as appropriate. The timing of the stages should be set in such a way that negative impacts related to functionalities of equipment on the market are avoided, and cost impacts for end-users and manufacturers, in particular small and medium enterprises, are taken into account, while ensuring timely achievement of the objectives of this Regulation. The revision according to Article 8 should, inter alia, verify whether the performance requirement of ballasts for HID lamps in Annex III Section 2.1.C will be achievable eight years after this Regulation has entered into force. (16) The removal of replacement lamps from the market should be planned taking into account impacts on the end-users. Member States could impose higher requirements on lighting installations. (17) Measurements of the relevant product parameters should be performed taking into account the generally recognised state of the art measurement methods; manufacturers may apply harmonised standards set up in accordance with Article 10 of Directive 2005/32/EC. (18) In conformity with Article 8 of Directive 2005/32/EC, this Regulation should specify that the applicable conformity assessment procedures are the internal design control set out in Annex IV to Directive 2005/32/EC and the management system for assessing conformity set out in Annex V to Directive 2005/32/EC. (19) In order to facilitate compliance checks manufacturers should provide information in the technical documentation referred to in Annexes V and VI to Directive 2005/32/EC in so far as this information relates to the requirements laid down in this Regulation. (20) In addition to the legally binding requirements, the identification of indicative benchmarks for best available technologies for products subject to this Regulation should contribute to ensuring wide availability and easy access to information. This is particularly useful for small and medium enterprises and very small firms, as it further facilitates the integration of best design technologies for improving the life cycle environmental performance of products subject to this Regulation. (21) Although the mercury content of fluorescent and high intensity discharge lamps is considered to be a significant environmental aspect, it is appropriate to regulate it under Directive 2002/95/EC of the European Parliament and of the Council (2), which covers also the lamp types exempted from this Regulation. (22) Directive 2000/55/EC of the European Parliament and of the Council of 18 September 2000 on energy efficiency requirements for ballasts for fluorescent lighting (3) is an implementing measure of Directive 2005/32/EC and has an ongoing effect on the installed ballast base, due to long luminaire and magnetic ballast lifetimes. However, there is further improvement potential, and more demanding minimum energy efficiency requirements as compared to Directive 2000/55/EC would be appropriate. Directive 2000/55/EC should therefore be replaced by this Regulation. (23) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 19(1) of Directive 2005/32/EC, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation establishes ecodesign requirements for the placing on the market of fluorescent lamps without integrated ballast, of high intensity discharge lamps, and of ballasts and luminaires able to operate such lamps as defined in Article 2, even when they are integrated into other energy-using products. This Regulation also provides indicative benchmarks for products intended for use in office lighting and public street lighting. The products listed in Annex I shall be exempt from the requirements set out in this Regulation. Article 2 Definitions For the purposes of this Regulation, the definitions set out in Directive 2005/32/EC shall apply. The following definitions shall also apply: 1. general lighting means substantially uniform lighting of an area without provision for special local requirements; 2. office lighting means a fixed lighting installation for office work intended to enable people to perform visual tasks efficiently and accurately; 3. public street lighting means a fixed lighting installation intended to provide good visibility to users of outdoor public traffic areas during the hours of darkness to support traffic safety, traffic flow and public security; 4. discharge lamp means a lamp in which the light is produced, directly or indirectly, by an electric discharge through a gas, a metal vapour or a mixture of several gases and vapours; 5. ballast means a device which serves mainly to limit the current of the lamp(s) to the required value in case it is connected between the supply and one or more discharge lamps. A ballast may also include means for transforming the supply voltage, dimming the lamp, correcting the power factor and, either alone or in combination with a starting device, providing the necessary conditions for starting the lamp(s); 6. luminaire means an apparatus which distributes, filters or transforms the light transmitted from one or more light sources and which includes all the parts necessary for supporting, fixing and protecting the light sources and, where necessary, circuit auxiliaries together with the means for connecting them to the supply, but not the light sources themselves; 7. fluorescent lamps means discharge lamps of the low pressure mercury type in which most of the light is emitted by one or several layers of phosphors excited by the ultraviolet radiation from the discharge; 8. fluorescent lamps without integrated ballast means single and double capped fluorescent lamps without integrated ballast; 9. high intensity discharge lamps means electric discharge lamps in which the light producing arc is stabilised by wall temperature and the arc has a bulb wall loading in excess of 3 watts per square centimetre. For the purposes of Annexes I and III to VII, the definitions set out in Annex II shall also apply. Article 3 Ecodesign requirements The ecodesign requirements related to fluorescent lamps without integrated ballast, to high intensity discharge lamps and to ballasts and luminaires able to operate such lamps are set out in Annex III. Article 4 Conformity assessment The procedure for assessing conformity referred to in Article 8 of Directive 2005/32/EC shall be the internal design control system set out in Annex IV to Directive 2005/32/EC or the management system set out in Annex V to Directive 2005/32/EC. For the purposes of conformity assessment pursuant to Article 8 of Directive 2005/32/EC, the technical documentation file shall contain a copy of the product information provided in accordance with Annex III parts 1.3, 2.2, and 3.2. Article 5 Verification procedure for market surveillance purposes Surveillance checks shall be carried out in accordance with the verification procedure set out in Annex IV. Article 6 Indicative benchmarks The indicative benchmarks for best-performing products and technology currently available on the market are identified: (a) in Annex V for fluorescent lamps without integrated ballast, for high intensity discharge lamps and for ballasts and luminaires able to operate such lamps; (b) in Annexes VI and VII for products intended for use in office lighting or in public street lighting. Article 7 Repeal Directive 2000/55/EC shall be repealed as from one year after the entry into force of this Regulation. Article 8 Revision No later than 5 years after the entry into force of this Regulation, the Commission shall review it in light of technological progress. Article 9 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. The requirements set out in Annex III shall apply in accordance with the timetable provided for therein. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2009. For the Commission Andris PIEBALGS Member of the Commission (1) OJ L 191, 22.7.2005, p. 29. (2) OJ L 37, 13.2.2003, p. 19. (3) OJ L 279, 1.11.2000, p. 33. ANNEX I General exemptions 1. The following lamps shall be exempted from the provisions of this Regulation: (a) lamps that are not white light sources as defined in Annex II; this exemption does not apply to high pressure sodium lamps; (b) lamps that are directional light sources as defined in Annex II; (c) lamps intended for use in other applications than general lighting and lamps incorporated into other products not providing a general lighting function; (d) lamps having:  6 % or more of total radiation of the range 250-780 nm in the range of 250-400 nm,  11 % or more of total radiation of the range 250-780 nm in the range of 630-780 nm,  5 % or more of total radiation of the range 250-780 nm in the range of 640-700 nm, and  the peak of the radiation between 315-400 nm (UVA) or 280-315 nm (UVB); (e) double capped fluorescent lamps having:  a diameter of 7 mm (T2) and less,  a diameter of 16 mm (T5) and lamp power P  ¤ 13 W or P > 80 W,  a diameter of 38 mm (T12), lamp cap G-13 Medium BiPin base, +/  5 m (+magenta, green) colour compensating filter value limit (cc). CIE coordinates x=0,330 y=0,335 and x=0,415 y=0,377, and  a diameter of 38 mm (T12) and equipped with an external ignition strip; (f) single capped fluorescent lamps having a diameter of 16 mm (T5) 2G11 4 pin base, Tc = 3 200 K with chromaticity coordinates x=0,415 y=0,377 and Tc = 5 500 K with chromaticity coordinates x=0,330 y=0,335; (g) high intensity discharge lamps with Tc > 7 000 K; (h) high intensity discharge lamps having a specific effective UV output > 2 mW/klm; and (i) high intensity discharge lamps not having lamp cap E27, E40, PGZ12. 2. The following luminaires shall be exempted: (a) emergency lighting luminaires and emergency sign luminaires within the meaning of Council Directive 2006/95/EC of the European Parliament and of the Council (1); (b) luminaires covered by the requirements of Directives 94/9/EC of the European Parliament and of the Council (2), Directive 1999/92/EC of the European Parliament and of the Council (3), Directive 2006/42/EC of the European Parliament and of the Council (4), Council Directive 93/42/EEC (5), Council Directive 88/378/EEC (6) and luminaires integrated into equipment covered by these requirements. (1) Directive 2006/95/EC of the European Parliament and of the Council of 12 December 2006 on the harmonisation of the laws of Member States relating to electrical equipment designed for use within certain voltage limits (codified version) (OJ L 374, 27.12.2006, p. 10). (2) Directive 94/9/EC of the European Parliament and of the Council of 23 March 1994 on the approximation of the laws of the Member States concerning equipment and protective systems intended for use in potentially explosive atmospheres (OJ L 100, 19.4.1994, p. 1). (3) Directive 1999/92/EC of the European Parliament and of the Council of 16 December 1999 on minimum requirements for improving the safety and health protection of workers potentially at risk from explosive atmospheres (OJ L 23, 28.1.2000, p. 57). (4) Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (recast) (OJ L 157, 9.6.2006, p. 24). (5) Council Directive 93/42/EEC of 14 June 1993 concerning medical devices (OJ L 169, 12.7.1993, p. 1). (6) Council Directive 88/378/EEC of 3 May 1988 on the approximation of the laws of the Member States concerning the safety of toys (OJ L 187, 16.7.1988, p. 1). ANNEX II Technical parameters covered and definitions for the purposes of Annexes I and III to VII 1. Technical parameters for ecodesign requirements For the purposes of compliance and verification of compliance with the requirements of this Regulation, the parameters below shall be established by reliable, accurate and reproducible measurement procedures, which take into account the generally recognised state of the art measurement methods. (a) Luminous efficacy of a source, light source efficacy or lamp efficacy (Ã ·source), which means the quotient of the luminous flux emitted (Ã ¤) by the power consumed by the source (Psource). Ã ·source = Ã ¤ / Psource. Unit: lm/W. The power dissipated by auxiliary equipment such as ballasts is not included in the power consumed by the source. (b) Lamp Lumen Maintenance Factor (LLMF), which means the ratio of the luminous flux emitted by the lamp at a given time in its life to the initial luminous flux. (c) Lamp Survival Factor (LSF), which means the fraction of the total number of lamps which continue to operate at a given time under defined conditions and switching frequency. (d) Ballast efficiency (Ã ·ballast), which means the ratio between the lamp power (ballast output) and the input power of the lamp-ballast circuit with possible sensors, network connections and other auxiliary loads disconnected. (e) Chromaticity, which means the property of a colour stimulus defined by its chromaticity coordinates, or by its dominant or complementary wavelength and purity taken together. (f) Luminous flux, which means a quantity derived from radiant flux (radiant power) by evaluating the radiation according to the spectral sensitivity of the human eye. (g) Correlated Colour Temperature (Tc [K]), which means temperature of a Planckian (black body) radiator whose perceived colour most closely resembles that of a given stimulus at the same brightness and under specified viewing conditions. (h) Colour rendering (Ra), which means the effect of an illuminant on the colour appearance of objects by conscious or subconscious comparison with their colour appearance under a reference illuminant. (i) Specific effective radiant UV power, which means the effective power of the UV radiation of a lamp related to its luminous flux (unit: mW/klm). (j) Ingress protection grading, which means a coding system to indicate the degree of protection provided by an enclosure against ingress of dust, solid objects and moisture and to give additional information in connection with such protection. 2. Technical parameters for indicative benchmarks (a) Lamp mercury content, which means the amount of mercury contained in the lamp. (b) Luminaire Maintenance Factor (LMF), which means the ratio of the light output ratio of a luminaire at a given time to the initial light output ratio. (c) Utilisation Factor (UF) of an installation for a reference surface, which means the ratio of the luminous flux received by the reference surface to the sum of the individual total fluxes of the lamps of the installation. 3. Definitions (a) Directional Light Source (DLS) means light sources having at least 80 % light output within a solid angle of Ã sr (corresponding to a cone with angle of 120 °). (b) White light source means a light source having chromaticity coordinates that satisfy the following requirement:  0,270 < x < 0,530   2,3172 x2 + 2,3653 x  0,2199 < y <  2,3172 x2 + 2,3653 x  0,1595 (c) A rated value means a quantity value for a characteristic of a product for operating conditions specified in this Regulation or in applicable standards. Unless stated otherwise, all product parameter limits are expressed in rated values. (d) A nominal value means an approximate quantity value used to designate or identify a product. (e) Light pollution means the sum of all adverse impacts of artificial light on the environment, including the impact of obtrusive light. (f) Obtrusive light means the part of the light from a lighting installation that does not serve the purpose for which the installation was designed. It includes:  light improperly falling outside the area to be lit,  diffused light in the neighbourhood of the lighting installation,  sky glow, which is the brightening of the night sky that results from the direct and indirect reflection of radiation (visible and non-visible), scattered from the constituents of the atmosphere (gas molecules, aerosols and particulate matter) in the direction of observation. (g) Efficiency Base ballast (EBb) means the relationship between the rated lamp power (Plamp) and the ballast efficiency. For ballasts for single and double capped fluorescent lamps, the EBbFL is calculated as follows: When Plamp  ¤ 5 W : EBbFL = 0,71 When 5 W < Plamp < 100 W : EBbFL = Plamp/(2*sqrt(Plamp/36)+38/36*Plamp +1) When Plamp  ¥ 100 W : EBbFL = 0,91 (h) Second lamp envelope means a second outer lamp envelope which is not required for the production of light, such as an external sleeve for preventing mercury and glass release into the environment in case of lamp breakage. In determining the presence of a second lamp envelope, the arc tubes of high intensity discharge lamps shall not count as a lamp envelope. (i) Light source control gear means one or more components between the supply and one or more light sources which may serve to transform the supply voltage, limit the current of the lamp(s) to the required value, provide starting voltage and preheating current, prevent cold starting, correct power factor or reduce radio interference. Ballasts, halogen convertors and transformers and Light Emitting Diode (LED) drivers are examples of light source control gears. (j) High-pressure mercury (vapour) lamp means a high intensity discharge lamp in which the major portion of light is produced, directly or indirectly, by radiation from mercury operating at a partial pressure in excess of 100 kilopascals. (k) High-pressure sodium (vapour) lamp means a high intensity discharge lamp in which the light is produced mainly by radiation from sodium vapour operating at a partial pressure of the order of 10 kilopascals. (l) Metal halide lamp means a high intensity discharge lamp in which the light is produced by radiation from a mixture of metallic vapour, metal halides and the products of the dissociation of metal halides. (m) Electronic or high frequency ballast means a mains supplied a.c. to a.c. invertor, including stabilising elements for starting and operating one or more tubular fluorescent lamps, generally at high frequency. (n) Clear lamp means a high-intensity discharge lamp with a transparent outer envelope or outer tube in which the light producing arc tube is clearly visible (e.g. clear glass lamp). ANNEX III Ecodesign requirements for fluorescent and high intensity discharge lamps and ballasts and luminaires able to operate such lamps For each ecodesign requirement, the moment from which it applies is specified below. Unless a requirement is superseded or this is otherwise specified, it shall continue to apply together with the requirements introduced at later stages. 1. REQUIREMENTS FOR FLUORESCENT LAMPS WITHOUT INTEGRATED BALLAST AND FOR HIGH INTENSITY DISCHARGE LAMPS 1.1. Lamp efficacy requirements A. First stage requirements One year after the entry into force of this Regulation: Double capped fluorescent lamps of 16 mm and 26 mm diameter (T5 and T8 lamps) shall have at least the rated luminous efficacies as specified in Table 1 at 25 °C. In case the nominal wattages are different from those listed in Table 1, lamps must reach the luminous efficacy of the nearest equivalent in terms of wattage, except T8 lamps above 50 W, which must reach a luminous efficacy of 83 lm/W. If the nominal wattage is at equal distance from the two nearest wattages in the table, it shall conform to the higher efficacy of the two. If the nominal wattage is higher than the highest wattage in the table, it shall conform to the efficacy of that highest wattage. Table 1 Rated minimum efficacy values for T8 and T5 lamps T8 (26 mm Ã) T5 (16 mm Ã) High Efficiency T5 (16 mm Ã) High Output Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value 15 63 14 86 24 73 18 75 21 90 39 79 25 76 28 93 49 88 30 80 35 94 54 82 36 93 80 77 38 87 58 90 70 89 Single capped fluorescent lamps shall have the following rated luminous efficacies at 25 °C. In case the nominal wattages or lamp shapes are different from those listed in tables 2 to 5: lamps must reach the luminous efficacy of the nearest equivalent in terms of wattage and shape. If the nominal wattage is at equal distance from two wattages in the table, it shall conform to the higher efficacy of the two. If the nominal wattage is higher than the highest wattage in the table, it shall conform to the efficacy of that highest wattage. Table 2 Rated minimum efficacy values for single capped fluorescent lamps working on electromagnetic and electronic ballast Small single parallel tube, lamp cap G23 (2 pin) or 2G7 (4 pin) Double parallel tubes, lamp cap G24d (2 pin) or G24q (4 pin) Triple parallel tubes, lamp cap GX24d (2 pin) or GX24q (4 pin) Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value 5 50 10 60 13 69 7 57 13 69 18 67 9 67 18 67 26 66 11 82 26 66 32 75 42 76 57 75 70 74 Table 3 Rated minimum efficacy values for single capped fluorescent lamps, working only on electronic ballast Four parallel tubes, lamp cap GX24q (4 pin) Long single parallel tube, lamp cap 2G11 (4 pin) 4 legs in one plane, lamp cap 2G10 (4 pin) Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value 57 75 18 67 18 61 70 74 24 75 24 71 34 82 36 78 36 81 40 83 55 82 80 75 Table 4 Rated minimum efficacy values for single capped fluorescent lamps with square shape or (very) high output Single flat plane tube, lamp cap GR8 (2 pin), GR10q (4 pin) or GRY10q3 (4 pin) Four or three parallel T5 tubes, lamp cap 2G8 (4 pin) Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value 10 65 60 67 16 66 82 75 21 64 85 71 28 73 120 75 38 71 55 71 Table 5 Rated minimum efficacy values for T9 and T5 Circular lamps T9 Circular, tube diameter 29 mm with base G10q T5 Circular, tube diameter 16 mm with base 2GX13 Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value Nominal wattage (W) Rated luminous efficacy (lm/W), 100 h initial value 22 52 22 77 32 64 40 78 40 70 55 75 60 60 60 80 Corrections applicable to both single and double capped fluorescent lamps The required luminous efficacy at 25 °C may be lower than required in the tables above in the following cases: Table 6 Deduction percentages for rated minimum efficacy values for fluorescent lamps with high colour temperature, high colour rendering and/or second lamp envelope Lamp parameter Deduction from luminous efficacy at 25 °C Tc  ¥ 5 000 K 10 % 95 > Ra > 90 20 % Ra > 95 30 % Second lamp envelope 10 % The indicated deductions are cumulative. Single and double capped fluorescent lamps that do not have their optimum temperature at 25 °C must still comply at their optimum temperature with the luminous efficacy requirements as set out in the tables above. B. Second stage requirements Three years after the entry into force of this Regulation, the following efficacy requirements shall apply to fluorescent lamps without integrated ballast and high-intensity discharge lamps. Double capped fluorescent lamps The requirements applicable to double capped fluorescent lamps 26 mm in diameter (T8) during the first stage shall apply to all double capped fluorescent lamps of other diameters than those covered in the first stage. These lamps must conform to the minimum efficacy of the T8 lamp which is their nearest equivalent with regards to wattage. If the nominal wattage is higher than the highest wattage in the table, it shall conform to the efficacy of that highest wattage. The corrections defined for the first stage (Table 6) shall continue to apply. High-intensity discharge lamps Lamps with Tc  ¥ 5 000 K or equipped with a second lamp envelope shall fulfil at least 90 % of the applicable lamp efficacy requirements in tables 7, 8 and 9. High Pressure Sodium lamps with Ra  ¤ 60 shall have at least the rated luminous efficacies in Table 7: Table 7 Rated minimum efficacy values for high pressure sodium lamps Nominal Lamp wattage [W] Rated Lamp Efficacy [lm/W]  Clear lamps Rated Lamp Efficacy [lm/W]  Not clear lamps W  ¤ 45  ¥ 60  ¥ 60 45 < W  ¤ 55  ¥ 80  ¥ 70 55 < W  ¤ 75  ¥ 90  ¥ 80 75 < W  ¤ 105  ¥ 100  ¥ 95 105 < W  ¤ 155  ¥ 110  ¥ 105 155 < W  ¤ 255  ¥ 125  ¥ 115 255 < W  ¤ 605  ¥ 135  ¥ 130 The requirements in Table 7 shall apply to high pressure sodium retrofit lamps designed to operate on high pressure mercury vapour lamp control gear only 6 years after the entry into force of this Regulation. Metal halide lamps with Ra  ¤ 80 and high pressure sodium lamps with Ra > 60 shall have at least the rated luminous efficacies in Table 8: Table 8 Rated minimum efficacy values for Metal Halide Lamps Nominal Lamp Wattage [W] Rated Lamp Efficacy [lm/W]  Clear lamps Rated Lamp Efficacy [lm/W]  Not clear lamps W  ¤ 55  ¥ 60  ¥ 60 55 < W  ¤ 75  ¥ 75  ¥ 70 75 < W  ¤ 105  ¥ 80  ¥ 75 105 < W  ¤ 155  ¥ 80  ¥ 75 155 < W  ¤ 255  ¥ 80  ¥ 75 255 < W  ¤ 405  ¥ 85  ¥ 75 Six years after the entry into force of this Regulation, other high intensity discharge lamps shall have at least the rated luminous efficacies in Table 9: Table 9 Rated minimum efficacy values for other high intensity discharge lamps Nominal Lamp wattage [W] Rated Lamp Efficacy [lm/W] W  ¤ 40 50 40 < W  ¤ 50 55 50 < W  ¤ 70 65 70 < W  ¤ 125 70 125 < W 75 C. Third stage requirements Eight years after the entry into force of this Regulation: Fluorescent lamps without integrated ballast shall be designed to operate with ballasts of energy efficiency class at least A2 according to Annex III.2.2. Metal halide lamps shall have at least the rated luminous efficacies in Table 10: Table 10 Rated minimum efficacy values for metal halide lamps (third stage) Nominal Lamp wattage (W) Rated Lamp Efficacy (lm/W)  Clear lamps Rated Lamp Efficacy (lm/W)  Not clear lamps W  ¤ 55  ¥ 70  ¥ 65 55 < W  ¤ 75  ¥ 80  ¥ 75 75 < W  ¤ 105  ¥ 85  ¥ 80 105 < W  ¤ 155  ¥ 85  ¥ 80 155 < W  ¤ 255  ¥ 85  ¥ 80 255 < W  ¤ 405  ¥ 90  ¥ 85 Lamps equipped with Tc  ¥ 5 000 K or with a second lamp envelope shall fulfil at least 90 % of the applicable lamp efficacy requirements. 1.2. Lamp performance requirements A. First stage requirements One year after the entry into force of this Regulation: Fluorescent lamps without integrated ballast covered by the requirements of Annex III.1.1.A shall have a colour rendering index (Ra) of at least 80. B. Second stage requirements Three years after the entry into force of this Regulation: Fluorescent lamps without integrated ballast shall have a colour rendering index (Ra) of at least 80. They shall have at least the lamp lumen maintenance factors in Table 11: Table 11 Lamp lumen maintenance factors for single and double-capped fluorescent lamps  Stage 2 Lamp lumen maintenance factor Burning hours Lamp types 2 000 4 000 8 000 16 000 Double-Capped Fluorescent lamps operating on non-high frequency ballasts 0,95 0,92 0,90  Double-Capped Fluorescent lamps on high frequency ballast with warmstart 0,97 0,95 0,92 0,90 Single-Capped Fluorescent lamps operating on non-high frequency ballasts 0,95 0,90 0,80  Single-Capped Fluorescent lamps on high frequency ballast with warmstart 0,97 0,90 0,80  Fluorescent lamps without integrated ballast shall have at least the lamp survival factors in Table 12: Table 12 Lamp survival factors for single and double-capped fluorescent lamps  Stage 2 Lamp survival factor Burning hours Lamp types 2 000 4 000 8 000 16 000 Double-Capped Fluorescent lamps operating on non-high frequency ballasts 0,99 0,97 0,90  Double-Capped Fluorescent lamps on high frequency ballast with warmstart 0,99 0,97 0,92 0,90 Single-Capped Fluorescent lamps operating on non-high frequency ballasts 0,95 0,92 0,50  Single-Capped Fluorescent lamps on high frequency ballast with warmstart 0,95 0,90 0,87  High pressure sodium lamps shall have at least the lamp lumen maintenance factors and lamp survival factors in Table 13: Table 13 Lamp lumen maintenance factors and lamp survival factors for high pressure sodium lamps  Stage 2 Burning hours Lamp lumen maintenance factor Lamp survival factor 12 000 (P  ¤ 75 W) > 0,80 > 0,90 16 000 (P > 75 W) > 0,85 > 0,90 C. Third stage requirements Eight years after the entry into force of this Regulation: Metal halide lamps shall have at least the lamp lumen maintenance factors and lamp survival factors in Table 14: Table 14 Lamp lumen maintenance factors and lamp survival factors for metal halide lamps  Stage 3 Burning hours Lamp lumen maintenance factor Lamp survival factor 12 000 > 0,80 > 0,80 1.3. Product information requirements on lamps One year after the entry into force of this Regulation, manufacturers shall provide at least the following information on free-access websites and in other forms they deem appropriate for each of their fluorescent lamps without integrated ballast and each of their high intensity discharge lamps. That information shall also be contained in the technical documentation file drawn up for the purposes of conformity assessment pursuant to Article 8 of Directive 2005/32/EC. (a) Nominal and rated lamp wattage. (b) Nominal and rated lamp luminous flux. (c) Rated lamp efficacy at 100 h in standard conditions (25 °C, for T5 lamps at 35 °C). For fluorescent lamps both at 50 Hz (mains frequency) operation (where applicable) and at High Frequency (> 50 Hz) operation (where applicable) for the same rated luminous flux in all cases, indicating for High Frequency operation the calibration current of the test conditions and/or the rated voltage of the HF generator with the resistance. It shall be stated in a conspicuous manner that the power dissipated by auxiliary equipment such as ballasts is not included in the power consumed by the source. (d) Rated lamp Lumen Maintenance Factor at 2 000 h, 4 000 h, 6 000 h, 8 000 h, 12 000 h, 16 000 h and 20 000 h (up to 8 000 h only for new lamps on the market where no data is yet available), indicating which operation mode of the lamp was used for the test if both 50 Hz and High Frequency operation are possible. (e) Rated lamp Survival Factor at 2 000 h, 4 000 h, 6 000 h, 8 000 h, 12 000 h, 16 000 h and 20 000 h (up to 8 000 h only for new lamps on the market where no data is yet available), indicating which operation mode of the lamp was used for the test if both 50 Hz and High Frequency operation are possible. (f) lamp mercury content as X.X mg. (g) Colour Rendering Index (Ra) of the lamp. (h) Colour temperature of the lamp. (i) Ambient temperature at which the lamp was designed to maximise its luminous flux. If the lamp does not fulfil at least 90 % of the respective luminous efficacy requirement in Annex III.1.1 at an ambient temperature of 25 °C (100 % for T5 lamps), it shall be stated that the lamp is not suitable for indoor use at standard room temperatures. 2. REQUIREMENTS ON BALLASTS FOR FLUORESCENT LAMPS WITHOUT INTEGRATED BALLAST AND BALLASTS FOR HIGH INTENSITY DISCHARGE LAMPS 2.1. Ballast energy performance requirements Multiwattage ballasts shall comply with the requirements below according to each wattage on which they operate. A. First stage requirements One year after this Regulation comes into force: The minimum energy efficiency index class shall be B2 for ballasts covered by table 17 in Annex III.2.2, A3 for the ballasts covered by table 18, and A1 for dimmable ballasts covered by table 19. At the dimming position corresponding to 25 % of the lumen output of the operated lamp, the input power (Pin) of the lamp-ballast circuit shall not exceed: Pin < 50 % * PLrated/Ã ·ballast Where PLrated is the rated lamp power and Ã ·ballast is the minimum energy efficiency limit of the respective EEI class. The power consumption of the fluorescent lamp ballasts shall not exceed 1,0 W when operated lamps do not emit any light in normal operating conditions and when other possible connected components (network connections, sensors etc.) are disconnected. If they cannot be disconnected, their power shall be measured and deducted from the result. B. Second stage requirements Three years after the implementing measure comes into force: Ballasts for high intensity discharge lamps shall have the efficiency described in Table 15. Table 15 Minimum efficiency for ballasts for high intensity discharge lamps  Stage 2 Nominal lamp wattage (P) W Minimum ballast efficiency (Ã ·ballast) % P  ¤ 30 65 30 < P  ¤ 75 75 75 < P  ¤ 105 80 105 < P  ¤ 405 85 P > 405 90 The power consumption of ballasts used with fluorescent lamps without integrated ballast shall not exceed 0,5 W when operated lamps do not emit any light in normal operating conditions. This requirement shall apply to ballasts when other possible connected components (network connections, sensors etc.) are disconnected. If they cannot be disconnected, their power shall be measured and deducted from the result. C. Third stage requirements Eight years after this Regulation comes into force: Ballasts for fluorescent lamps without integrated ballast shall have the efficiency: Ã ·ballast  ¥ EBbFL where EBbFL is defined in Annex II.3.g Ballasts for high intensity discharge lamps shall have the efficiency described in Table 16. Table 16 Minimum efficiency for ballasts for high intensity discharge lamps  Stage 3 Nominal lamp wattage (P) W Minimum ballast efficiency (Ã ·ballast) % P  ¤ 30 78 30 < P  ¤ 75 85 75 < P  ¤ 105 87 105 < P  ¤ 405 90 P > 405 92 2.2. Product information requirements on ballasts Manufacturers of ballasts shall provide at least the following information on free-access websites and in other forms they deem appropriate for each of their ballast models. That information shall also be affixed in a distinct and durable form to the ballast. It shall also be contained in the technical documentation file drawn up for the purposes of conformity assessment pursuant to Article 8 of Directive 2005/32/EC. A. First stage requirements One year after the entry into force of this Regulation: for ballasts for fluorescents lamps, an energy efficiency index (EEI) class shall be provided as defined below. Energy efficiency index (EEI) means a classification system of ballasts for fluorescent lamps without integrated ballasts in classes according to efficiency limit values. The classes for non-dimmable ballasts are (in descending order of efficiency) A2 BAT, A2, A3, B1, B2 and for dimmable ballasts A1 BAT and A1. Table 17 contains the EEI classes for ballasts which are designed to operate the lamps mentioned in the table or other lamps which are designed to be operated by the same ballasts as the lamps mentioned in the table (meaning that the data of the reference ballast is equal). Table 17 Energy efficiency index requirements for non-dimmable ballasts for fluorescent lamps LAMP DATA BALLAST EFFICIENCY (Plamp/Pinput) Non-dimmable Lamp type Nominal Wattage ILCOS CODE Rated/typical wattage A2 BAT A2 A3 B1 B2 50 Hz HF W W W T8 15 FD-15-E-G13-26/450 15 13,5 87,8 % 84,4 % 75,0 % 67,9 % 62,0 % T8 18 FD-18-E-G13-26/600 18 16 87,7 % 84,2 % 76,2 % 71,3 % 65,8 % T8 30 FD-30-E-G13-26/900 30 24 82,1 % 77,4 % 72,7 % 79,2 % 75,0 % T8 36 FD-36-E-G13-26/1200 36 32 91,4 % 88,9 % 84,2 % 83,4 % 79,5 % T8 38 FD-38-E-G13-26/1050 38,5 32 87,7 % 84,2 % 80,0 % 84,1 % 80,4 % T8 58 FD-58-E-G13-26/1500 58 50 93,0 % 90,9 % 84,7 % 86,1 % 82,2 % T8 70 FD-70-E-G13-26/1800 69,5 60 90,9 % 88,2 % 83,3 % 86,3 % 83,1 % TC-L 18 FSD-18-E-2G11 18 16 87,7 % 84,2 % 76,2 % 71,3 % 65,8 % TC-L 24 FSD-24-E-2G11 24 22 90,7 % 88,0 % 81,5 % 76,0 % 71,3 % TC-L 36 FSD-36-E-2G11 36 32 91,4 % 88,9 % 84,2 % 83,4 % 79,5 % TCF 18 FSS-18-E-2G10 18 16 87,7 % 84,2 % 76,2 % 71,3 % 65,8 % TCF 24 FSS-24-E-2G10 24 22 90,7 % 88,0 % 81,5 % 76,0 % 71,3 % TCF 36 FSS-36-E-2G10 36 32 91,4 % 88,9 % 84,2 % 83,4 % 79,5 % TC-D / DE 10 FSQ-10-E-G24q=1 FSQ-10-I-G24d=1 10 9,5 89,4 % 86,4 % 73,1 % 67,9 % 59,4 % TC-D / DE 13 FSQ-13-E-G24q=1 FSQ-13-I-G24d=1 13 12,5 91,7 % 89,3 % 78,1 % 72,6 % 65,0 % TC-D / DE 18 FSQ-18-E-G24q=2 FSQ-18-I-G24d=2 18 16,5 89,8 % 86,8 % 78,6 % 71,3 % 65,8 % TC-D / DE 26 FSQ-26-E-G24q=1 FSQ-26-I-G24d=1 26 24 91,4 % 88,9 % 82,8 % 77,2 % 72,6 % TC-T / TE 13 FSM-13-E-GX24q=1 FSM-13-I-GX24d=1 13 12,5 91,7 % 89,3 % 78,1 % 72,6 % 65,0 % TC-T / TE 18 FSM-18-E-GX24q=2 FSM-18-I-GX24d=2 18 16,5 89,8 % 86,8 % 78,6 % 71,3 % 65,8 % TC-T / TC-TE 26 FSM-26-E-GX24q=3 FSM-26-I-GX24d=3 26,5 24 91,4 % 88,9 % 82,8 % 77,5 % 73,0 % TC-DD / DDE 10 FSS-10-E-GR10q FSS-10-L/P/H-GR10q 10,5 9,5 86,4 % 82,6 % 70,4 % 68,8 % 60,5 % TC-DD / DDE 16 FSS-16-E-GR10q FSS-16-I-GR10q FSS-10-L/P/H-GR10q 16 15 87,0 % 83,3 % 75,0 % 72,4 % 66,1 % TC-DD / DDE 21 FSS-21-E-GR10q FSS-21-I-GR10q FSS-21-L/P/H-GR10q 21 19 89,4 % 86,4 % 79,2 % 73,9 % 68,8 % TC-DD / DDE 28 FSS-28-E-GR10q FSS-28-I-GR10q FSS-28-L/P/H-GR10q 28 26 89,7 % 86,7 % 81,3 % 78,2 % 73,9 % TC-DD / DDE 38 FSS-38-E-GR10q FSS-38-L/P/H-GR10q 38,5 36 92,3 % 90,0 % 85,7 % 84,1 % 80,4 % TC 5 FSD-5-I-G23 FSD-5-E-2G7 5,4 5 72,7 % 66,7 % 58,8 % 49,3 % 41,4 % TC 7 FSD-7-I-G23 FSD-7-E-2G7 7,1 6,5 77,6 % 72,2 % 65,0 % 55,7 % 47,8 % TC 9 FSD-9-I-G23 FSD-9-E-2G7 8,7 8 78,0 % 72,7 % 66,7 % 60,3 % 52,6 % TC 11 FSD-11-I-G23 FSD-11-E-2G7 11,8 11 83,0 % 78,6 % 73,3 % 66,7 % 59,6 % T5 4 FD-4-E-G5-16/150 4,5 3,6 64,9 % 58,1 % 50,0 % 45,0 % 37,2 % T5 6 FD-6-E-G5-16/225 6 5,4 71,3 % 65,1 % 58,1 % 51,8 % 43,8 % T5 8 FD-8-E-G5-16/300 7,1 7,5 69,9 % 63,6 % 58,6 % 48,9 % 42,7 % T5 13 FD-13-E-G5-16/525 13 12,8 84,2 % 80,0 % 75,3 % 72,6 % 65,0 % T9-C 22 FSC-22-E-G10q-29/200 22 19 89,4 % 86,4 % 79,2 % 74,6 % 69,7 % T9-C 32 FSC-32-E-G10q-29/300 32 30 88,9 % 85,7 % 81,1 % 80,0 % 76,0 % T9-C 40 FSC-40-E-G10q-29/400 40 32 89,5 % 86,5 % 82,1 % 82,6 % 79,2 % T2 6 FDH-6-L/P-W4.3x8.5d-7/220 5 72,7 % 66,7 % 58,8 % T2 8 FDH-8-L/P-W4.3x8.5d-7/320 7,8 76,5 % 70,9 % 65,0 % T2 11 FDH-11-L/P-W4.3x8.5d-7/420 10,8 81,8 % 77,1 % 72,0 % T2 13 FDH-13-L/P-W4.3x8.5d-7/520 13,3 84,7 % 80,6 % 76,0 % T2 21 FDH-21-L/P-W4.3x8.5d-7/ 21 88,9 % 85,7 % 79,2 % T2 23 FDH-23-L/P-W4.3x8.5d-7/ 23 89,8 % 86,8 % 80,7 % T5-E 14 FDH-14-G5-L/P-16/550 13,7 84,7 % 80,6 % 72,1 % T5-E 21 FDH-21-G5-L/P-16/850 20,7 89,3 % 86,3 % 79,6 % T5-E 24 FDH-24-G5-L/P-16/550 22,5 89,6 % 86,5 % 80,4 % T5-E 28 FDH-28-G5-L/P-16/1150 27,8 89,8 % 86,9 % 81,8 % T5-E 35 FDH-35-G5-L/P-16/1450 34,7 91,5 % 89,0 % 82,6 % T5-E 39 FDH-39-G5-L/P-16/850 38 91,0 % 88,4 % 82,6 % T5-E 49 FDH-49-G5-L/P-16/1450 49,3 91,6 % 89,2 % 84,6 % T5-E 54 FDH-54-G5-L/P-16/1150 53,8 92,0 % 89,7 % 85,4 % T5-E 80 FDH-80-G5-L/P-16/1150 80 93,0 % 90,9 % 87,0 % T5-E 95 FDH-95-G5-L/P-16/1150 95 92,7 % 90,5 % 84,1 % T5-E 120 FDH-120-G5-L/P-16/1450 120 92,5 % 90,2 % 84,5 % T5-C 22 FSCH-22-L/P-2GX13-16/225 22,3 88,1 % 84,8 % 78,8 % T5-C 40 FSCH-40-L/P-2GX13-16/300 39,9 91,4 % 88,9 % 83,3 % T5-C 55 FSCH-55-L/P-2GX13-16/300 55 92,4 % 90,2 % 84,6 % T5-C 60 FSCH-60-L/P-2GX13-16/375 60 93,0 % 90,9 % 85,7 % TC-LE 40 FSDH-40-L/P-2G11 40 91,4 % 88,9 % 83,3 % TC-LE 55 FSDH-55-L/P-2G11 55 92,4 % 90,2 % 84,6 % TC-LE 80 FSDH-80-L/P-2G11 80 93,0 % 90,9 % 87,0 % TC-TE 32 FSMH-32-L/P-2GX24q=3 32 91,4 % 88,9 % 82,1 % TC-TE 42 FSMH-42-L/P-2GX24q=4 43 93,5 % 91,5 % 86,0 % TC-TE 57 FSM6H-57-L/P-2GX24q=5 FSM8H-57-L/P-2GX24q=5 56 91,4 % 88,9 % 83,6 % TC-TE 70 FSM6H-70-L/P-2GX24q=6 FSM8H-70-L/P-2GX24q=6 70 93,0 % 90,9 % 85,4 % TC-TE 60 FSM6H-60-L/P-2G8=1 63 92,3 % 90,0 % 84,0 % TC-TE 62 FSM8H-62-L/P-2G8=2 62 92,2 % 89,9 % 83,8 % TC-TE 82 FSM8H-82-L/P-2G8=2 82 92,4 % 90,1 % 83,7 % TC-TE 85 FSM6H-85-L/P-2G8=1 87 92,8 % 90,6 % 84,5 % TC-TE 120 FSM6H-120-L/P-2G8=1 FSM8H-120-L/P-2G8=1 122 92,6 % 90,4 % 84,7 % TC-DD 55 FSSH-55-L/P-GR10q 55 92,4 % 90,2 % 84,6 % In addition, non-dimmable ballasts not included in table 17 shall be assigned an EEI depending on their efficiency as described in Table 18: Table 18 Energy efficiency index requirements for non-dimmable ballasts for fluorescent lamps not included in Table 17 Ã ·ballast Energy Efficiency Index  ¥ 0,94 * EBbFL A3  ¥ EBbFL A2  ¥ 1-0,75*(1-EBbFL) A2 BAT Where EBbFL is defined in Annex II.3.g. Furthermore, dimmable fluorescent lamp ballasts receive EEI classes according to the class into which the ballast would fall when it is operated at the 100 % lumen output, as described in Table 19. Table 19 Energy efficiency index requirements for dimmable ballasts for fluorescent lamps Complied class at 100 % lumen output Energy Efficiency Index of dimmable ballast A3 A1 A2 A1 BAT Multi-wattage ballasts shall either be classified according to their efficiency under the lowest (worst) efficiency, or a relevant class shall be indicated for each operated lamp. B. Second stage requirements Three years after the entry into force of this Regulation: for ballasts for high intensity discharge lamps, the efficiency of the ballast as defined in Annex II.1.d shall be indicated. 3. REQUIREMENTS FOR LUMINAIRES FOR FLUORESCENT LAMPS WITHOUT INTEGRATED BALLAST AND FOR LUMINAIRES FOR HIGH INTENSITY DISCHARGE LAMPS 3.1. Luminaire energy performance requirements A. First stage requirements One year after this Regulation comes into force: the power consumption of luminaires for fluorescent lamps without integrated ballast shall not exceed the sum of the power consumption of the incorporated ballasts when the lamps they are normally operating do not emit any light when other possible connected components (network connections, sensors etc.) are disconnected. If they cannot be disconnected, their power shall be measured and deducted from the result. B. Second stage requirements Three years after this Regulation comes into force: Luminaires for fluorescent lamps without integrated ballast and for high intensity discharge lamps shall be compatible with ballasts complying with the third stage requirements, except luminaires with ingress protection grade at least IP4X. The power consumption of luminaires for high intensity discharge lamps shall not exceed the sum of the power consumption of the incorporated ballasts when the lamps they are normally operating do not emit any light when other possible connected components (network connections, sensors etc.) are disconnected. If they cannot be disconnected, their power shall be measured and deducted from the result. C. Third stage requirements Eight years after this Regulation comes into force: All luminaires for fluorescent lamps without integrated ballast and for high intensity discharge lamps shall be compatible with ballasts complying with the third stage requirements. 3.2. Product information requirements on luminaires A. First stage requirements 18 months after this Regulation comes into force: Manufacturers of luminaires for fluorescent lamps without integrated ballast with total lamp lumen above 2 000 lumen shall provide at least the following information on free-access websites and in other forms they deem appropriate for each of their luminaire models. That information shall also be contained in the technical documentation file drawn up for the purposes of conformity assessment pursuant to Article 8 of Directive 2005/32/EC: (a) if the luminaire is placed on the market together with the ballast, information on the efficiency of the ballast according to Annex III.2.2, in accordance with the ballast manufacturers data; (b) if the luminaire is placed on the market together with the lamp, lamp efficacy (lm/W) of the lamp, in accordance with the lamp manufacturers data; (c) if the ballast or the lamp are not placed on the market together with the luminaire, references used in manufacturers' catalogues must be provided on the types of lamps or ballasts compatible with the luminaire (e.g. ILCOS code for the lamps); (d) maintenance instructions to ensure that the luminaire maintains, as far as possible, its original quality throughout its lifetime; (e) disassembly instructions. B. Second stage requirements Three years after this Regulation comes into force: the information provision requirements of the first stage shall also apply to luminaires for high intensity discharge lamps with total lamp lumen above 2 000 lumen. In addition, all luminaires for high intensity discharge lamps shall indicate that they are designed for either clear and/or coated lamps within the meaning of Annex II. ANNEX IV Verification procedure for market surveillance purposes When performing the market surveillance checks referred to in Article 3(2) of Directive 2005/32/EC, the authorities of the Member States shall apply the following verification procedure for the requirements set out in Annex III. For lamps Member State authorities shall test a sample batch of minimum twenty lamps of the same model from the same manufacturer, randomly selected. The batch shall be considered to comply with the provisions set out in Annex III Part 1, as applicable, to this Regulation if the average results of the batch do not vary from the limit, threshold or declared values by more than 10 %. Otherwise, the model shall be considered not to comply. For ballasts and luminaires Member State authorities shall test one single unit. The model shall be considered to comply with the provisions set out in Annex III Parts 2 and 3, as applicable, to this Regulation if the results do not exceed the limit values. Otherwise, three more units shall be tested. The model shall be considered to comply with this Regulation if the average of the results of the latter three tests does not exceed the limit values. Otherwise, the model shall be considered not to comply. ANNEX V Indicative benchmarks for fluorescent and high intensity discharge products (for information) At the time of adoption of this Regulation, the best available technology on the market for the products concerned was identified as follows. 1. Lamp efficacy and lamp life For single and double capped fluorescent lamps, the benchmark values are the best values included in the tables in Annex III Parts 1.1 and 1.2. For high-intensity discharge lamps Metal Halide Lamps (clear and frosted): Table 20 Indicative rated efficacy and performance values for metal halide lamps (benchmark level) Ra  ¥ 80 80 > Ra  ¥ 60 Nominal Lamp Wattage [W] Rated Lamp Efficacy [lm/W] Rated Lamp Efficacy [lm/W] W  ¤ 55  ¥ 80  ¥ 95 55 < W  ¤ 75  ¥ 90  ¥ 113 75 < W  ¤ 105  ¥ 90  ¥ 116 105 < W  ¤ 155  ¥ 98  ¥ 117 155 < W  ¤ 255  ¥ 105 255 < W  ¤ 405  ¥ 105 Burning Hours Lamp Lumen Maintenance Factor Lamp Survival Factor 12 000 > 0,80 > 0,80 High-pressure sodium lamps (clear and frosted): Table 21 Indicative rated efficacy and performance values for high pressure sodium lamps (benchmark level) Nominal Lamp Wattage [W] Rated Lamp Efficacy [lm/W] W  ¤ 55  ¥ 88 55 < W  ¤ 75  ¥ 91 75 < W  ¤ 105  ¥ 107 105 < W  ¤ 155  ¥ 110 155 < W  ¤ 255  ¥ 128 255 < W  ¤ 405  ¥ 138 Burning Hours Lamp Lumen Maintenance Factor Lamp Survival Factor 16 000 > 0,94 > 0,92 2. Lamp mercury content The energy efficient fluorescent lamps with the lowest mercury content include not more than 1,4 mg mercury and the energy efficient high-intensity discharge lamps with the lowest mercury content include not more than 12 mg of mercury. 3. Ballast performance For applications where dimming is beneficial, the benchmarks are as follows: Fluorescent lamp ballasts with energy efficiency index A1 BAT that are continuously dimmable down to 10 % light output. Ballasts for dimmable high intensity discharge lamps which can be dimmed down to 40 % light output having ballast efficiency of 0,9 (best known result, actual dimming possibilities may depend on the HID lamp type used with the ballast). 4. Luminaire product information The following product information is provided on free-access websites and in other forms the manufacturers deem appropriate for benchmark luminaires in addition to the provisions in Annex III.3.2: CEN flux code of the luminaire or the complete photometric file. ANNEX VI Indicative benchmarks for products meant to be installed as office lighting (for information) At the time of adoption of this Regulation, the best available technology on the market for the products concerned was identified as follows. 1. LAMP BENCHMARKS 1.1. Lamp performance Lamps have an efficacy according to Annex V. These lamps have the lamp lumen maintenance factors (LLMF) and lamp survival factors (LSF) in Table 22: Table 22 Indicative LLMF and LSF for office lighting lamps (benchmark level) Burning hours 2 000 4 000 8 000 16 000 LLMF 0,97 0,93 0,90 0,90 LSF 0,99 0,99 0,98 0,93 In addition, these lamps are dimmable to 10 % or less of their light output. 1.2. Product information for lamps The following information is provided on free-access websites and in other forms the manufacturers deem appropriate for lamps: The information required by Annex III.1.3, as applicable. 2. LIGHT SOURCE CONTROL GEAR BENCHMARKS 2.1. Light source control gear performance Fluorescent lamp ballasts have an energy efficiency index of at least A1 (BAT) according to Annex III.2.2 and are dimmable. High intensity discharge lamp ballasts have an efficiency of 88 % (  ¤ 100 W lamp power) and else 90 % and are dimmable if the sum of lamp powers operated on the same ballast is above 50 W. Any other types of light source control gear have an efficiency of 88 % (  ¤ 100 W input power) and else 90 % when measured according to the applicable measurement standards and are dimmable for lamps above total input power 55 W. 2.2. Product information for light source control gear The following information is provided on free-access websites and in other forms the manufacturers deem appropriate for light source control gear: Information on the efficiency of the ballast or the applicable type of light source control gear. 3. LUMINAIRE BENCHMARKS 3.1. Luminaire performance Luminaires have a luminaire maintenance factor LMF > 0,95 in normal office pollution degrees with a cleaning cycle of 4 years. If they are fluorescent or HID lamp luminaires, they are compatible with at least one lamp type complying with the benchmarks of Annex V. In addition, these luminaires are compatible with lighting control systems offering the following features:  presence detection,  light responsive dimming (for daylight and/or room reflectance variations),  dimming to accompany changes in illumination requirements (during the working day, over a longer period or due to changes in functionality),  dimming to compensate for: luminaire pollution, changes in lamp lumen output over its life time and changes in lamp efficacy when the lamp is replaced. The compatibility can also be ensured by incorporating the appropriate components in the luminaires themselves. The compatibility or the features offered by the incorporated components is indicated in the luminaires product documentation. 3.2. Product information on luminaires The following information is provided on free-access websites and in other forms the manufacturers deem appropriate for each of the luminaire models: The information required by Annex III.3.2 and Annex V, as applicable. In addition, for all luminaires, excluding luminaires with bare lamps and no optics, applicable luminaire maintenance factor (LMF) value data is provided with cleaning instructions if needed up to 4 years, using a similar table: Table 23 Indicative luminaire maintenance factor values (benchmark level) LMF values Environment cleaning intervals in years 1,0 1,5 2,0 2,5 3,0 3,5 4,0 Very Clean Clean Normal (optional) Dirty (optional) The table is accompanied by a disclaimer that it contains only indicative values that may not reflect the achievable maintenance values in a particular installation. For luminaires for directional light sources such as reflector lamps or LEDs, only the applicable information is provided, e.g. LLMF Ã  LMF instead of simply the LMF. ANNEX VII Indicative benchmarks for products meant to be installed as public street lighting (for information) At the time of adoption of this Regulation, the best available technology on the market for the products concerned was identified as follows. 1. LAMP BENCHMARKS 1.1. Lamp performance Lamps have an efficacy according to Annex V. These lamps have the lamp lumen maintenance factors (LLMF) and lamp survival factors (LSF) in Table 24: Table 24 Indicative LLMF and LSF for public street lighting lamps (benchmark level) Burning hours 2 000 4 000 8 000 16 000 LLMF 0,98 0,97 0,95 0,92 LSF 0,99 0,98 0,95 0,92 In addition, these lamps are dimmable to at least 50 % of their light output when the rated lamp lumen output is above 9 000 lumen. 1.2. Product information for lamps The following information is provided on free-access websites and in other forms the manufacturers deem appropriate for lamps: The information required by Annex III.1.3, as applicable. 2. LIGHT SOURCE CONTROL GEAR BENCHMARKS 2.1. Light source control gear performance Fluorescent lamp ballasts have an energy efficiency index of at least A1 BAT according to Annex III.2.2 and are dimmable. High intensity discharge lamp ballasts have an efficiency of above 87 % (  ¤ 100 W lamp power) and else above 89 % measured according to Annex II and are dimmable if the sum of lamp powers operated on the same ballast is above or equal to 55 W. Any other types of light source control gear have an efficiency of above 87 % (  ¤ 100 W input power) and else above 89 % when measured according to the applicable measurement standards and are dimmable for lamps equal or above total input power 55 W. 2.2. Product information for light source control gear The following information is provided on free-access websites and in other forms the manufacturers deem appropriate for light source control gear: Information on the efficiency of the ballast or the applicable type of light source control gear. 3. LUMINAIRE BENCHMARKS 3.1. Luminaire performance Luminaires have an optical system that has an ingress protection rating as follows:  IP65 for road classes ME1 to ME6 and MEW1 to MEW6  IP5x for road classes CE0 to CE5, S1 to S6, ES, EV and A The proportion of the light emitted by an optimally installed luminaire going above the horizon should be limited to: Table 25 Indicative maximum Upward Light Output Ratio (ULOR) values per road class for street lighting luminaires (at benchmark level) Road classes ME1 to ME6 and MEW1 to MEW6, all lumen outputs 3 % Road classes CE0 to CE5, S1 to S6, ES, EV and A:  12 000 lm  ¤ light source 5 %  8 500 lm  ¤ light source < 12 000 lm 10 %  3 300 lm  ¤ light source < 8 500 lm 15 %  light source < 3 300 lm 20 % In areas where light pollution is of concern, the maximum proportion of the light going above the horizon is not more than 1 % for all road classes and lumen outputs. Luminaires are designed so that they avoid emitting obtrusive light to the maximum extent. However, any improvement of the luminaire aiming at reducing the emission of obtrusive light is not to the detriment of the overall energy efficiency of the installation for which it is designed. If they are luminaires for fluorescent or high-intensity discharge lamps, they are compatible with at least one lamp type complying with the benchmarks of Annex V. Luminaires are compatible with installations equipped with appropriate dimming and control systems that take account of daylight availability, traffic and weather conditions, and also compensate for the variation over time in surface reflection and for the initial dimensioning of the installation due to the lamp lumen maintenance factor. 3.2. Product information on luminaires The following information is provided on free-access websites and in other forms the manufacturers deem appropriate for the relevant models: (a) the information required by Annex III.3.2 and Annex V, as applicable; (b) Utilisation Factor values for standard road conditions in tabular form for the defined road class. The table contains the most energy efficient UF values for different road widths, different pole heights, maximum pole distances, luminaire overhang and inclination, as appropriate for the given road class and luminaire design; (c) installation instructions for optimising the Utilisation Factor; (d) additional installation recommendations to minimise obtrusive light (if not conflicting with UF optimisation and safety); (e) for all luminaires, excluding luminaires with bare lamps and no optics, applicable luminaire maintenance factor (LMF) value data is provided according using a similar table: Table 26 Indicative luminaire maintenance factor values (benchmark level) LMF values Pollution category Exposure time in years 1,0 1,5 2,0 2,5 3,0 3,5 4,0 High Medium Low For luminaires for directional light sources such as reflector lamps or LEDs, only the applicable information is provided, e.g. LLMF Ã  LMF instead of simply the LMF.